DETAILED ACTION
	The following action is in response to application 16/898,863 file don June 11, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 3, on lines 2-3, the limitation of “the recognized acceleration pedal change rate” lacks antecedent basis.  It is suggested that applicant change the dependency to be upon claim 2 instead of claim 1.
	With regard to claim 13, on line 4, the limitation of “the recognized acceleration pedal change rate” lacks antecedent basis.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8, 12 and 15-16 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tezuka ‘267.  With regard to claim 1, Tezuka teaches a driver assistance system comprising: a detector 11 configured to detect pedestrians or obstacles in a front detection area and a rear detection area of a vehicle (paragraph 23); 5an accelerator pedal sensor 4 configured to detect a position of an accelerator pedal of the vehicle; and a controller configured to selectively activate the front detection area and the rear detection area according to a gear state of the vehicle (Fig. 8; S1), 10when there is the pedestrians or the obstacles in the activated detection area S8, recognize an acceleration pedal change amount from an acceleration pedal position detected through the accelerator pedal sensor S11, determine whether emergency braking of the vehicle is necessary based on the recognized acceleration pedal change amount (S12; paragraph 58), and 15when the emergency braking is necessary, perform the emergency braking for the vehicle (paragraph 58).  With regard to claim 5, Tezuka teaches the system, further comprising: 10a communicator configured to communicate with a transmission control unit (TCU) of the vehicle, 
the detector comprises at least one of an image sensor, a radar sensor, or a LiDAR sensor (paragraph 23).  With regard to claim 12, Tezuka teaches a method of controlling a driver assistance system comprising: 21receiving a gear state of a vehicle (Fig. 9); selectively activating a front detection area and a rear detection area of the vehicle according to the received gear state (Fig. 9; S1); recognizing a distance of pedestrians or obstacles in the activated detection 5area based on at least one of ultrasonic data, image data, radar data, and LiDAR data respectively, received from at least one of an ultrasonic sensor, an image sensor, a radar sensor, or a LiDAR sensor provided in the vehicle (paragraph 23); determining whether the distance of the recognized pedestrians or obstacles is within a preset distance S8; 10when the recognized distance of the pedestrians or obstacles is within the preset distance, recognizing an acceleration pedal change amount from an acceleration pedal position output from an accelerator pedal sensor provided in the vehicle S11; determining whether emergency braking of the vehicle is necessary based on 15the recognized acceleration pedal change amount (S12; paragraph 58); and when the emergency braking is required, performing the emergency braking for the vehicle.  With regard to claim 15, Tezuka teaches the method, wherein the receiving of the gear state of the vehicle comprises: 22communicating with a transmission control unit (TCU) of the vehicle to receive a gear state of a shift lever from the TCU (Fig. 1;12).  With regard to claim 16, Tezuka teaches the method, wherein the performing of the 5emergency braking for the vehicle comprises: communicating with an electronic brake control module (EBCM) of the vehicle to transmit a message requesting emergency braking of the vehicle to the EBCM (Fig. 1; 30).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tezuka.  With regard to claim 7, Tezuka teaches the system, 20wherein the detector comprises a front sensor configured to detect a distance to the pedestrians or the obstacles in the front detection area, and a rear ultrasonic sensor configured to detect a distance to the pedestrians or the obstacles in the rear detection area (paragraph 23).  Tezuka lacks the specific teaching wherein the front sensor is also an ultrasonic sensor.  It would have been obvious to one of ordinary skill at the time of the invention to modify Tezuka to employ a front ultrasonic sensor as well in order to simplify the decoding of the sensors (since an ultrasonic sensor is already employed in the rear).  The modification would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  



	

Allowable Subject Matter
Claims 9-11 are allowed.
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-4 and 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show or render obvious the assistance system as claimed, and particularly  wherein the controller is configured to: 20when a distance between the pedestrians or the obstacles and a host vehicle existing in the activated detection area is within a preset distance, recognize an acceleration pedal amount and an acceleration pedal change rate from the acceleration pedal position detected through the accelerator pedal sensor; and determine whether the emergency braking of the vehicle is necessary 25based on the recognized acceleration pedal amount and acceleration pedal change rate, and including the remaining structure and controls of claim 2.  The present invention also particularly includes the system wherein the controller is configured to activate the front detection area when the gear state is a forward gear stage, and to activate the rear detection area when the gear state is a reverse gear stage, and including the remaining structure and controls of claim 6. The present invention also particularly includes the system, wherein 
10when the recognized distance of the pedestrian or the obstacle is within a preset distance, recognize an acceleration pedal amount and an acceleration pedal change rate from an acceleration pedal position output from the accelerator pedal sensor, determine whether .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Daedong ‘472 has been cited to show a similar assistance system (from the same assignee) that was filed in Korea at a later date (3-2020) then the current application.
	Mizoguchi ‘211 has been cited to show a similar assistance system with front 65 and rear 66 detectors; an accelerator pedal sensor 62; wherein the front and rear detection area are selectively activated based on a gear state of the vehicle (paragraph 71-72) and when obstacles are in the activated detection area Df <= Dth, an accelerator pedal change amount is recognized AP >= APth, and a torque reduction (not emergency braking) is deemed necessary based on the recognized acceleration pedal change amount 710.

	Ichikawa ‘616 has been cited to show a system, comprising ultrasonic sensors; wherein a particularly zone is selectively activated and checked for obstacles S401 based on a gear state (paragraph 37) and if an obstacle is with a certain distance S403; an emergency brake is activated S404.
	Ito ‘775 has been cited to show a similar system comprising radar 21 and image 22 sensors; wherein a time to collision is determined based on the sensors, and an emergency brake is control S100 based on both an accelerator pedal change amount S106 and an accelerator pedal change rate S105.
	Cho ‘780 has been cited to show a similar system comprising a sensed gear state S702; activating object sensors based on the gear state S703 and if the object is within a certain distance S703 and an accelerator pedal amount is greater than a threshold S701, emergency braking is actuated (Fig. 7).  Cho was filed in Korea at a later date than the present application (6-2020).
	Kameyama ‘234 has been cited to show a similar system, wherein if the distance to an obstacle is less than a threshold S205, then a gear state is checked S206, and based on an accelerator change amount S212, an emergency brake control is activated S213.






FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.






	



 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



February 23, 2022